Case 3:21-cv-00571-JLS-BGS Document 19 Filed 06/18/21 PageID.232 Page 1 of 6




    1   MAZIN A. SBAITI, ESQ.
    2   CA Bar No. 275089
        mas@sbaitilaw.com
    3   SBAITI & COMPANY PLLC
    4   2200 Ross Ave – Suite 4900W
        Dallas, Texas 75201
    5
        T: (214) 432-2899
    6   F: (214) 853-4367
    7   Counsel for Plaintiff

    8
                         IN THE UNITED STATES DISTRICT COURT
    9
                       FOR THE SOUTHERN DISTRICT OF CALIFORNIA
   10
   11    BLACK MOUNTAIN EQUITIES, INC., §                          Case No. 21-CV-0571-JLS-BGS
   12                                   §
         Plaintiff,                     §
   13                                   §
   14                 vs.               §                          REPLY IN SUPPORT OF
                                        §                          PLAINTIFF’S APPLICATION
   15
         TWO RIVERS WATER & FARMING     §                          FOR A TEMPORARY
   16    COMPANY,                       §                          INJUNCTION [ECF NO. 8]
   17
                                        §
         Defendant.                     §                          Judge: Hon. Janis L. Sammartino
   18                                   §                          Mag. Judge: Bernard G. Skomal
   19                                   §                          Hearing: July 6, 2021
   20
                Plaintiff Black Mountain Equities, Inc. respectfully files this Reply in Support
   21
        of its Motion for Temporary Injunction (the “TI Motion”) and addresses the
   22
        arguments raised in Defendant’s response to the TI Motion (the “Response”)
   23
        accordingly.
   24
        A. IRREPARABLE HARM TO BLACK MOUNTAIN ABOUNDS
   25
                Defendant’s Response ignores the key features of the irreparable harm
   26
        analysis.
   27
   28
        ____________________________________________________________________________________________________


        Reply in Support of Plaintiff’s Application for a Temporary Injunction                       Page 1
Case 3:21-cv-00571-JLS-BGS Document 19 Filed 06/18/21 PageID.233 Page 2 of 6




    1           First, it is not disputable that Two Rivers Water & Farming Company (“Two
    2   Rivers”) is essentially insolvent and has not filed its SEC filings in over a year. The
    3   law is plain that the inability of a defendant to satisfy a money judgment constitutes
    4   irreparable harm. See Hendricks v. Bank of Am., N.A., 408 F.3d 1127, 1141 (9th Cir.
    5   2005) (holding that likelihood that defendant would not have assets to pay damages
    6   verdict constituted irreparable harm to the plaintiff warranting injunction); Hilao v.
    7   Marcos (In re Estate of Marcos), 25 F.3d 1467, 1480 (9th Cir. 1994) (where plaintiff
    8   can establish that defendant would not be able to pay a money judgment, a “district
    9   court has authority to issue a preliminary injunction where the plaintiffs can establish
   10   that money damages will be an inadequate remedy”).
   11           Second, while Two Rivers’ shares are trading at 30 to 40 cents a share today,
   12   it is undisputed that this is not the norm (as was argued in the opening papers).
   13   Nothing in the Response by Two Rivers rebuts this point. Indeed, the history of Two
   14   Rivers’ share price is that is that its average price over the last five years is around
   15   two pennies. Two Rivers is behind on its SEC filings, has no current operations that
   16   earn money, and so its current share price is likely nothing more than an aberration
   17   in the market. And the likely reversion to the norm means that the value in those
   18   shares—the only asset it has to satisfy any judgment to Black Mountain—will wipe
   19   out any chance of Black Mountain being able to recover its damages.
   20           Third, Black Mountain has recently identified a new development that makes
   21   the above even more problematic. The SEC’s recently adopted rule changes to Rule
   22   15c2-11 will go into effect on September 15, 2021.1 Those rule changes state that
   23   any issuer who is more than 16 months behind on their filings at the time of the rule
   24   will not be allowed to trade on any bid/ask system because no market professional
   25   will be allowed by rule to publish any bid for the stock. The same rule will apply to
   26
   27   1
            The announcement from the SEC is found at https://www.sec.gov/news/press-
   28   release/2020-212 and https://www.law.cornell.edu/cfr/text/17/240.15c2-11.
        ____________________________________________________________________________________________________


        Reply in Support of Plaintiff’s Application for a Temporary Injunction                       Page 2
Case 3:21-cv-00571-JLS-BGS Document 19 Filed 06/18/21 PageID.234 Page 3 of 6




    1   any share whose issuer is more than 180 days behind on its filing once the amended
    2   Rule 15c2-11 goes into effect. This would include the pink sheets or other similar
    3   OTC market trading platforms. So, if this injunction is not granted, and if trial takes
    4   longer than September 2021, Black Mountain’s current sole means of justice and
    5   compensation will be completely gone. That is irreparable harm because it will kill
    6   any ability of Black Mountain to monetize the one asset that appears to be left to
    7   satisfy any money judgment.
    8   B. BLACK MOUNTAIN’S WARRANT ENTITLES                           IT TO     RECEIVE      THE    SHARES
    9
           IRRESPECTIVE OF THE 4.99% THRESHOLD

   10           Two Rivers’s primary contention on Black Mountain’s likelihood of success
   11   on the merits is that under the Warrant, Black Mountain cannot own more than
   12   4.99% of Two Rivers’s outstanding shares of stock.

   13           But Two Rivers never provides any actual evidence of what that number is.

   14
        How many shares outstanding are there and according to what actual documented

   15
        proof? There is no evidence cited or referred to in the Response to support the

   16
        conclusory statement that the number of shares requested exceeds the 4.99%

   17
        threshold. To the contrary, the fact that Two Rivers hasn’t filed a 10Q or 10K in
        years belies any reliability of this convenient statement.
   18
                Even if the shares requested in the notice did exceed the 4.99% threshold,
   19
        Section 2.2 of the Warrant plainly states that when the total shares exercised would
   20
        exceed 4.99% of the total outstanding shares, then Two Rivers is still obligated to
   21
        issue the shares that are not in excess of the 4.99% threshold, and then issue the
   22
        balance once Black Mountain divests the shares it has been issued.
   23
                Most importantly, the 4.99% Section 2.2 threshold limitation has no damages
   24
        implication for Two Rivers and is not there to protect Two Rivers. It is there to
   25
        protect Black Mountain from having to file a SEC Form 13D and incur the burdens
   26
        therewith. Section 2.2 specifically allows Black Mountain to increase the threshold
   27
        unilaterally. The only implication to being issued more than 4.99% of the shares is
   28
        ____________________________________________________________________________________________________


        Reply in Support of Plaintiff’s Application for a Temporary Injunction                       Page 3
Case 3:21-cv-00571-JLS-BGS Document 19 Filed 06/18/21 PageID.235 Page 4 of 6




    1   that Black Mountain would have to file a SEC Form 13D to declare that it holds
    2   more than that number of shares. Black Mountain would do so here. The lack of
    3   public filings by Two Rivers cannot be used as a sword because it caused Black
    4   Mountain to lack prior notice that it needed to give its 60-days notice until now.
    5   Thus, the 60-day notice that Black Mountain intends to increase the threshold should
    6   likewise be deemed waived by Two Rivers—it cannot be the beneficiary of its own
    7   malfeasance.
    8           Given these facts and the fact that Two Rivers is no longer reporting to the
    9   SEC, it has no protectable interest in not having Black Mountain own more than
   10   4.99% of its shares either.
   11   C. THE EXERCISE NOTICE WAS NOT DEFICIENT
   12           There are several reasons why the identified “deficiency” of the failure to
   13   surrender is a red herring.
   14           First, Section 2.1(a) explains in relevant part that:
   15               The date such Notice of Exercise is either faxed, emailed or
   16               delivered to the Company shall be the “Exercise Date” provided
   17               that, if such exercise represents the full exercise of the outstanding
   18               balance of the Warrant, the Holder shall tender this Warrant to the
   19               Company within five (5) Trading Days thereafter, but only if the
   20               Warrant Shares to be delivered pursuant to this Notice of Exercise
   21               have been delivered to the Holder as of such date.
   22   See Warrant (Ex. B to TI Motion) § 2.1(a) (emphasis added). In its Response, Two
   23   Rivers conveniently leaves the emphasized qualifying language out of its recitation
   24   of the Warrant. The condition on the surrender requirement is why Section 2.1(d)
   25   parenthetically provides that surrender of the Warrant is only “if required.” Two
   26   Rivers never states anywhere that surrender is “required” or why that is so, given
   27   that the shares were never delivered to Black Mountain.
   28
        ____________________________________________________________________________________________________


        Reply in Support of Plaintiff’s Application for a Temporary Injunction                       Page 4
Case 3:21-cv-00571-JLS-BGS Document 19 Filed 06/18/21 PageID.236 Page 5 of 6




    1           Second, Two Rivers never states what act would satisfy the “surrender” of the
    2   Warrant. Requiring physical delivery of the Warrant makes no sense and is not
    3   required by the terms of the Warrant itself. While the Warrant states that the “Notice
    4   of Exercise” may be delivered by “either fax[ing], email[ing] or deliver[ing]” it to
    5   Two Rivers, see Section 2.1(a), nothing describes how a “surrender” is
    6   accomplished. It appears that practically speaking, the surrender language in the
    7   Warrant is vestigial from the time when Warrants were certificated and operated
    8   more like negotiable instruments. As courts have explained, today, “surrendering”
    9   the warrant implies relinquishing the rights therein to any more shares. Accord
   10   Huppe v. Guez, No. CV 04-07609 DT (RZx), 2005 U.S. Dist. LEXIS 51155, at *20
   11   (C.D. Cal. 2005) (“because a warrant represents a right to purchase a stock directly
   12   from an issuer, the surrender of a warrant does not involve a transaction in the
   13   issuer's stock. Instead, when a warrant is surrendered to the issuer, the issuer is
   14   relieved of its obligation to issue stock.”) (citing Freedman v. Barrow, 427 F. Supp.
   15   1129, 1152 (S.D.N.Y. 1976) (“the expiration and/or surrender of an option upon the
   16   exercise of the appurtenant SARs is not a sale back to the company, either of the
   17   option, or the underlying stock.”)).
   18           Third, nothing suggests that surrender of the Warrant is a condition precedent
   19   to issuing the shares. For one thing, the Warrant allows a partial exercise—meaning,
   20   the Warrant can be partially converted into shares the rest of the Warrant held. See
   21   Section 2.1(a) and Section 2(b). After a partial exercise, the old warrant is not given
   22   up and a new warrant, for the unexercised portion, is not issued in its place. Nothing
   23   in the Warrant suggests that a ceremonial or ministerial act is material to the bargain.
   24   This is even more true given that the Warrant only has to be surrendered only after
   25   the shares are delivered and only if the exercise is for the remaining value of the
   26   Warrant. The parties knew how to condition the share issuance upon conditions
   27   precedent and did not do so when it came to “surrender” of the Warrant.
   28
        ____________________________________________________________________________________________________


        Reply in Support of Plaintiff’s Application for a Temporary Injunction                       Page 5
Case 3:21-cv-00571-JLS-BGS Document 19 Filed 06/18/21 PageID.237 Page 6 of 6




    1           Finally, the failure to surrender the Warrant—whatever that means—is not a
    2   basis for denying the share issuance. At worst, this Court’s Injunction could simply
    3   require Black Mountain to make whatever gesture of surrender is called for under
    4   the Warrant as a condition of obtaining the shares.
    5   D. THE BALANCE OF EQUITIES FAVORS BLACK MOUNTAIN
    6           Defendant complains of no injury other than a technical deficiency of
    7   surrendering the Warrant (as if the failure to do so caused it any injury whatsoever).
    8   There is no equity to be gained by denying relief. Two Rivers admits there is a
    9   contract. Admits that it is enforceable. Admits it has not complied. And does not
   10   contest the fact that absent the shares, Black Mountain will have no way to obtain
   11   compensation for its rights in the Warrant if relief is denied.
   12           On the other hand, Black Mountain has offered to put any proceeds from the
   13   sale of any shares into the registry of the Court or in escrow pending conclusion of
   14   the lawsuit. Thus, there is and will be no concomitant injury to the issuer, Two
   15   Rivers, if Black Mountain is deemed to have been incorrect in its lawsuit.
   16                                            CONCLUSION
   17           For the foregoing reasons and those set forth in the Opening Papers, Plaintiff
   18   respectfully requests a temporary injunction order for Two Rivers and all of those
   19   acting in concert with it to issue to Black Mountain 6,471,632 shares.
   20
   21   Dated: June 18, 2021                                    SBAITI & COMPANY PLLC
   22
                                                                /s/ Mazin A. Sbaiti
   23                                                           Mazin A. Sbaiti
   24
                                                                Counsel for Plaintiff
   25                                                           Black Mountain Equities, Inc.
   26
   27
   28
        ____________________________________________________________________________________________________


        Reply in Support of Plaintiff’s Application for a Temporary Injunction                       Page 6
